956 F.2d 269
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis Oliver FRALEY, Plaintiff-Appellant,v.Diana Louise REDDEN, et al., Defendants-Appellees.
No. 91-3559.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1992.

1
Before MILBURN and RYAN, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
Dennis Oliver Fraley, a pro se federal prisoner, appeals a district court order dismissing his complaint filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory and injunctive relief, Fraley sued his ex-wife, an attorney, a state social worker, and numerous state agencies.   Fraley alleged that the defendants violated his federal constitutional and statutory rights as a result of proceedings involving visitation of Fraley's son and child support owed for the son.   The district court determined that Fraley's claims were frivolous and dismissed the case.   Fraley has filed a timely appeal.   In his appendix, he requests permission to supplement the record on appeal.


4
Upon review, we determine that the district court properly dismissed Fraley's complaint because it lacks an arguable basis in law.   Neitzke v. Williams, 490 U.S. 319, 325 (1989).


5
Accordingly, we deny Fraley's request to supplement the record on appeal and affirm the judgment for the reasons set forth in the district court's order filed on May 23, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation